DETAILED ACTION
	This Office Action is in response to the Amendment filed 21 April 2022. Claim(s) 1-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
contracting guide in claim 1.
actuator unit in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended limitations require the first break-out wire to have a larger diameter than the first driving wire and the contracting guide. The instant specification discloses that the first break-out wire has a greater diameter than the driving wire [0018, 0051] and displays such in Figs. 5 and 7. However, Figs. 5-7, 14 disclose that the contracting guide (spring 46) has a similar diameter as the first break-out wire and is not show the contracting guide disposed within the first break-out wire. Furthermore, the instant specification [0047] discloses that both ends of the contracting guide may touch the distal guide tube (22) and the break-out wire (26) but does not describe or allude to the break-out wire having a larger diameter than the contracting guide.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macnamara et al.(US 2007/0232858A1, “Macnamara”).
Regarding claims 1, 8, 12, Macnamara discloses a medical apparatus including a bendable body (108; Fig. 1) having at least a first and second driving wire (106a,b; Fig. 5) within the bendable body. An expansion unit including a first and second break-out wire (160a,b) attached to the first driving wire. A first and second contracting guide (162a,b) that substantially surrounds the driving wires along at least a portion of a longitudinal direction of the driving wires. The contracting guides are capable of moving with respect to the first driving wire. An actuator (114) is capable of retracting and advancing the first and second driving wires via the first and second break-out wires and capable of maneuvering the bendable body [0025]. The contracting guides are movable along the longitudinal direction of the first and second driving wires (Fig. 5). 
Regarding claim 2, Macnamara discloses that the bendable body has a channel about the center of the bendable body. A diameter of the channel is substantially the same before, during and after the bendable body is maneuvered (Fig. 5). 
Regarding claim 4, Macnamara discloses that the first driving wire extends to a distal end of the bendable body (Fig. 1) and is offset from a center line of the bendable body.
Regarding claim 6, Macnamara discloses that the contracting guides includes a first and second springs parallel to and surrounding the first and second driving wire (Fig. 5).
Regarding claim 8, Macnamara discloses a second driving wire (106) within the bendable body and a second break-out wire attached to the second driving wire and a second contracting guide substantially surrounding the second driving wire. The second break-out wire is in communication with the actuator. The second break-out wire is attached to the opposing side of the first break-out wire (Fig. 5).
Regarding claim 9, Macnamara discloses that the second driving wire partially extends into the bendable body and is offset from a center line of the bendable body (Fig. 1, 5).

Regarding claim 10, Macnamara discloses that the actuator is capable of retracting and advancing the second driving wire via the second break-out wire [0014].
Regarding claim 11, Macnamara discloses that the second driving wire is configured in a different position than the first driving wire with respect to the bendable body, wherein the second driving wire is on an opposite side of the bendable body (Fig. 1).
Regarding claims 13 and 14, Macnamara discloses that the diameter of the first and second break-out wires is greater than a diameter of the first and second driving wires. The first break-out wire is capable of pushing the contracting guide when the contracting guide contracts.
Regarding claim 18, Macnamara discloses that the actuator includes an actuator handle (118; Fig. 1) that is in communication with the first break-out wire such that manipulation of the actuation handle corresponds to a bending of the bendable body.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features wherein the use of the coil in Banju is different than the subject’s innovation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, filed 21 April 2022, with respect to the rejection(s) of claim(s) 1 under Banju and Obata with respect to the amended limitations requiring the first break-out wire to have a larger diameter than the contracting guide and driving wire have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alvarez et al. (US 2010/02804491). It is further noted that support for the amended limitations was not referenced in the Applicant’s arguments. Support for the amended limitations did not appear to be found after reviewing the instant specification for a description or drawing. Please see the 112 first rejection above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arai (US 2017/0150871A1), Tanaka (US 2009/0209820A1) and Alvarez et al.(US 2010/0280449A1) disclose an endoscope with a bendable shaft.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771